Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 07/17/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schekulin (US Patent US 10,811,984 B2).	Regarding claim 1, Schekulin discloses (see Fig. 1) a semiconductor module arrangement, comprising: an input stage (comprising M10, C4) comprising a first output terminal (common node of M10 and C4) and a second output terminal (bottom node of C4), wherein a first inductive element (L1) is coupled to the first output terminal; an output stage comprising at least one first controllable semiconductor element (M5, M6, M7, M8), a third input terminal (common node of L1 and M9) coupled to the first inductive element such that the first inductive element is coupled between the first output terminal and the third input terminal, a fourth input terminal (bottom node of C3) coupled to the second output terminal, a third output terminal (ZK1+ or common node of M5 and M6), and a fourth output terminal (ZK1- or common node of M7 and M8); a second controllable semiconductor element (M9) and a first capacitive element (C3) coupled in series and between a first common node (top node of M9) coupled between the first inductive element and the third input terminal, and a second common node (bottom node of C3) coupled between the second output terminal and the fourth input terminal; and a first diode element (diode of M9) coupled in parallel to the second controllable semiconductor element, wherein a cathode terminal of the first diode element is coupled to the first capacitive element (cathode of diode of M9 is connected to C3), and an anode terminal of the first diode element is coupled to the first common node (anode of diode of M9 is connected to top node of M9).

	Regarding claim 2, Schekulin discloses (see Fig. 1) wherein the output stage comprises at least two first controllable semiconductor elements (M5, M6) that are arranged in at least one half-bridge configuration (M5 and M6 are in a half-bridge configuration).

	Regarding claim 5, Schekulin discloses (see Fig. 1) wherein the output stage is configured to convert a DC voltage (DC voltage across 6 and 7) provided at the third input 

	Regarding claim 6, Schekulin discloses (see Fig. 1) wherein the output stage is configured to convert a DC voltage (DC voltage across 6 and 7) provided at the third input terminal and the fourth input terminal into an AC voltage provided at the third output terminal and the fourth output terminal (inverted to AC via M5-M8 at common node of M5 and M6, and common node of M7 and M8).

	Regarding claim 7, Schekulin discloses (see Fig. 1) further comprising a DC-link capacitor (C4) coupled between the first output terminal and the second output terminal of the input stage.

	Regarding claim 8, Schekulin discloses (see Fig. 1) wherein each of the at least one first controllable semiconductor element and the second controllable semiconductor element comprises at least one of an IGBT, a MOSFET, a JFET, or an HEMT (M5-M9 are MOSFETs).

Allowable Subject Matter
Claims 9-14 are allowable.	Regarding Claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the method comprising: switching on at least one controllable semiconductor element of the at least one first controllable semiconductor element of the output stage, wherein the first inductive element is charged during the switch on operation of the at least one controllable semiconductor element, and wherein energy that is stored in the first inductive element during the switch on operation commutates to the first capacitive element via the first diode element once the switch on operation is completed; and switching off the at least one controllable semiconductor element of the at least one first controllable semiconductor element of the output stage.”.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the first inductive element and the first capacitive element form an oscillating circuit; an oscillation occurring in the oscillating circuit has a first period duration; a first switching time is used to switch a controllable semiconductor element of the at least one first controllable semiconductor element of the output stage from a conducting state to a non-conducting state; and the first period duration is larger than the first switching time.”.	Claim 4 is objected due to its dependency on claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2012/0224396 A1 discloses a resonant DC power supply.	US Patent Application Publication US 2019/0028035 A1 discloses an active clamp circuit for a full bridge converter.	US Patent US 8,581,147 B2 discloses a three stage power converter with active soft switching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838              

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838